DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25, 29-31, 36, 38, 40-41, 43-45, 73, 77-79, 84, 86, 88-89 and 91-93 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 25 and 73, the cited prior art fails to particularly teach, the uplink control signal comprises multiple ACKs/NACKs signals, and when time-frequency resources for transmitting the reference signals are configured in the first physical resource region, in the first physical resource region, time-frequency resources for transmitting the multiple ACK/NACK signals and the time-frequency resources for transmitting the reference signals are not overlapped, and the time-frequency resources in a resource group for transmitting the multiple ACK/NACK signals and the time-frequency resources for transmitting the reference signals are staggered and continuously arranged in a same OFDM symbol.
In regards to claim 36, the cited prior art fails to particularly teach, the uplink control signal further comprising a CSI feedback signal, and when time-frequency resources for transmitting the reference signals are configured in the second physical resource region, in the second physical resource region, a time-frequency resource for transmitting the CSI feedback signal and the time-frequency resources for transmitting 
Prior art Chen et al. (US Publication 2018/0049173 A1) teaches, in figures 4, 5A and 5B, teaches examples of a resource grid that show the data channel-referenced resource allocation for control channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY P PATEL/Primary Examiner, Art Unit 2466